PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SIDDIQUI et al.
Application No. 17/025,448
Filed: September 18, 2020
Attorney Docket No. 4863.0980001 18 Sep 2020
For: ENHANCED READ SENSING MARGIN FOR SRAM CELL ARRAYS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed December 17, 2021, to accept a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of a certified copy of IN Application No. 201911037924 retrieved by the Office on February 19, 2021.

A Request to Retrieve Electronic Priority Application(s) was filed on February 17, 2021 and on December 17, 2021.  Since a certified copy of the foreign application was already retrieved on February 19, 2021, the request filed on December 17, 2021 is being considered as a duplicate.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-2800. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petition